Title: Masonic Report on the Central College Cornerstone Laying, 1 December 1817
From: Garrett, Alexander,Southall, Valentine Wood,Fagg, John,Craven, John H.,Harris, John
To: 


                        
                            
                            
                            
                            
                            The undersigned a joint committee from the Widow son Lodge No 60. and charlottesville lodge No 90. appointed for the purpose of reporting to the respective lodges, the ceremoney &c used on tuesday monday the 6th day of October AL 5817 AD. 1817 in laying the corner stone of the Central college, Now report that they have performed that duty, that the two lodges haveing obtained the consent of the Visitors of the Central college to lay the corner stone of that building, addressed a letter to the Grand Secretary of Virginia, soliciting the attendance of the Grand Master on the interesting occasion, and in the event that his attendance could not be procured then the attendance of the Grand secretary himself and in case he could not assist the lodges therein, to appoint some brothers authorised to officiate on such occasions, And to provide against all inconveniencies arriseing out of a failure in the attendance of  the aid solicited the Lodges proceeded to appoint a Grand Master Pro tem with all other necessary officers for the occasion, when Alex Garrett was appointed G Master P.T. Allen Dawson D. G. M P.T. Revd Wm King Grand Chaplain, John Fagg & David J Lewis S  Ws PT. John C. Ragland & Wm Watson J. W. PT. John M Perry G. Architect, Valentine W. Southall Orator & John  Fagg his aid Lawrence T. Catlett & John H Craven G. Martials and with all other officers necessary, That on tuesday monday the 6th day of October AL 5817 AD. 1817 the aid solicited failing in attendance the officers appointed P. Tem as aforesaid proceeded and discharged the duties assigned them by forming the procession at the Stone house in the town of charlottesville from whence they marched to the building of the Central college attended by a numerous concourse of Brethern from the adjacent Lodges and there performed the ceremoney  as detailed in the enclosed statement. of th All of which is respectfully reported to the Widow son Lodge No 60. and Charlottesville lodge No 90. by the undersigned their joint Committee this 1st day of December AL 5817. AD. 1817—
                            
                                John FaggAlex: GarrettJohn H CravenJohn Harris
                                
                                
                                
                            
                        
                        
                            
                            Central College
                            Agreeably to previous arrangements, the masonic Societies of Charlottesville Nos 90 60 & 90 convened on Monday the 6th day of October, to aid their fellow citizens at albemarle & the circumjacent counties in laying the corner stone of the Central College; which by the liberality of the public & the generous aid of the State legislature, called for the above ceremony at an earlier day than we contemplated; it being only a month or two anterior to this occasion that the subscription papers were exhibited to the Subscribers—The morning was fair & mild; & tho’ at one period of the day the heavens were partially overclouded, yet, th it again broke off,  & nothing transpired to interrupt  the pleasing & gratifying task. The interest which the public seemed to take in this first effort of Va was to every one a  high & delightful evidence of the liberal spirit of our people—it was a sure presage, that their aid & support will be never wanting in the advancement of learning & education—that their  hearts & their purses are open to the great cause of humanity & the amelioration of the condition of man on earth. It was the court day of the County & superior court of Albemarle—yet the judges descended from their bench, the people deserted their temple of justice, the houses were shut, business of all kinds suspended, and in one rolling tide the multitude pressed to the spot where the this first Scion twig of Science was to be planted. It was indeed a scene worthy the best feelings of our nature—not only as to the cause which had summoned so large & respectable a body of citizens together but the further grateful  phenomonon of witnessing in the procession  two ex-presidents & the present chief majistrate of the union, forming three of the six visitors who by law, are the guardians of this institution. The societies having arrived at the site a line was formed before the stone, the W. G. M. in directly in front, the six visitors including with the above gentlemen  Genl Cocke, Mr Watson & Mr Cabell on his right, & the cornbearers, &c, on his left the P. Archt Orator & aid face G M in front. The ceremony opened with an appropriate invocation from the Revd Dr King, to the throne of Almighty God that he would assist & protect the undertaking
                            
                            An anthem was then sung, after which the Rt W. G Master addressing the Visitors of the central College said “Gent: You have been pleased to grant to us the masonic order, the high and important previlage of laying the corner stone of this building, will you further indulge us with your aid and participation on this interesting occasion,” the Visitors signifying their assent the R. W G M. proceeded. May almightly God, without invocation to whom no work of importance should be begun, bless this undertakeing and enable us to carry it on with success. protect this college the object of which institution is to instill into the minds of Youth principles of sound knowledge, to inspire them with the love of religion & virtue, and prepare them for filling the various situations in society with credit to themselves and benefit to their country—The Architect assisted by a brother, next placed the stone in its bed, the Secretaries then deposited in  the stone a phial containing a piece of parchment on the one side of which was written, “Laid by Lodges Nos 60. and 90 on the 6th day of October AL. 5817. AD. 1817. Alex Garrett R. W. G Master Allen Dawson Deputy Grand Master & substitute Revd Wm King Grand chaplain John M Perry Architect” on the opposite side, Visitors of the Central College James Monroe Thomas Jefferson James Madison John H Cocke Joseph C Cabell David Watson, the different medals were next deposited, The stone haveing been settled in its bed by the Architect and aid, the architect presented the Deputy Grand Master with the square plumb and level who in like manner, presented them to the R. W. Grand Master saying “R. W. Grand Master I present you with these implements used by our antient fraternity with which you will please proceed to assertain the fitness of this stone.” The R W G M. on recieveing the same presented them to the Visitors of the Central college, saying Gent will you if you please apply this square, plumb & level to this stone and assertain its fitness when James Monroe the President of the Chief magistrate of the United States recieved the same and applied them severally to the stone after which returned them to the R W G Master who in like manner applied them, and strikeing the stone three times with the mallet said May the Grand Architect of the Universe grant a blessing on this foundation stone which we have now laid, and by his providence enable us to carry on finish this and every other work undertaken for the benefit of the republic and perpetuity of our free institutions: Brethern I pronounce this stone well formed true and trusty. this was followed by 3 loud huzzas after which the band of music played Hail Columbia—The R. W. G Master then recieved severally the vesels containing the corn, wine, & oil, and addressing the Visitors of the Central college said Gent. as the scattering of corn, and the pouring out of wine & oil are a part of on such occasions are a part of our antient ceremonies,  with your leave I will proceed to perform that duty. the Visitors signifying their assent, the R W. G Master scattered the corn & poured out the wine and oil on the stone saying May the all bountifull author of nature bless the Inhabitants of Virginia and particularly the guardians of this our infant institution, with all the necessaries, conveniencies, and comforts of life, increase their love of knowledge & liberty give them energy, to prosicute their present undertakeing, to the credit of themselves, the advancement of our youth and the security of our liberties, Assist in the erection & completion of this building, protect the workmen against every accident and long preserve this structure from decay, and grant to us all in needed supply the corn of nourishment the wine of refreshment & the oil of joy, Amen—
                            The R W G Master, then addressed the Revd G. Chaplain saying Right Revd Sir have we here the first and greatest lights of masonry. the G. Chaplain replied I hold it in my hand R. W G M. Right W. G Master, what instruction does it give us on this occasion, R. Revd G. Chaplain replied Thus saith the Lord God behold I lay in Zion for a foundation a stone corner stone A tried stone A precious stone, a sure foundation     Judgment also will I lay to the line and rightiousness to the plummet, for behold the stone which I have laid before Joshua upon one stone shall be seven eyes, behold I will engrave the engraveing thereof saith the Lord of Hosts, bless ye the Lord all ye servants of the Lord, lift up your hands in the sanctuary and bless the Lord the Lord that made Heaven & earth bless thee out of Zion—
                            Brother Valentine W Southall the orator of the day was then conducted by his aid to an eminence prepared for the occasion and from whence he addressed the audience
                            
                            The Right Revd Grand chaplain then offered up a prayer invokeing the an appropriate prayer invokeing prosperity and perpetuity to the institution. The R W. Grand Master then addressing the  Visitors of the Central College said  “Gent. The masonic societies haveing exercised your kind previlage granted them by laying with your aid the corner stone of this structure beg leave to offer you their best wishes for its prosperity and your individual health & happiness,” Thus closed the ceremoney which will long  live in the recollection of those who witnessed it, When the societies with the Visitors of the Central College, Judges & attornies Gent. of the bar repaired to the stone house in charlottesville and set down to a dinner prepared for the occasion where reigned an undisturbed feeling of pleasure and harmoney that welcomed in the approaching evening—
                            
                            
                            
                            
                        
                    